     Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA


                                           )
UNITED STATES OF AMERICA,                  )
                                           )   Criminal No. 4:05-cr-227
             v.                            )
                                           )    GOVERNMENT’S RESISTANCE TO
DANIEL LYNN BROWN, JR.,                    )    DEFENDANT’S MOTION FOR
                                           )    RECONSIDERATION OF THE
             Defendant.                    )    DENIAL OF COMPASSIONATE
                                           )    RELEASE

      The Court should deny defendant’s motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) because he has not exhausted administrative remedies; he has

no medical condition that constitutes “extraordinary and compelling reasons”

justifying early release; a reduction of his sentence is inconsistent with the 18 U.S.C.

§ 3553(a) sentencing factors; and he remains a danger to the community.

      1.     On March 31, 2006, Defendant pleaded guilty to conspiracy to distribute

methamphetamine (Count 1), possession with intent to distribute methamphetamine

(Count 4), and two counts of possession of a firearm in furtherance of drug trafficking

crimes (Counts 5 and 15). (DCD 76.) On December 7, 2007, Defendant was sentenced

to 150 months imprisonment on Counts 1 and 4, 60 months on Count 5 (consecutive),

and 300 months on Count 15 (consecutive). (DCD 116.) On August 2, 2019, Defendant

filed a motion under 18 U.S.C. § 3582(c)(1)(A) for compassionate release, and a

reduction of his sentence to time served. (DCD 220.) This Court denied that motion.

(DCD 227.) This Court is now liberally construing a letter dated March 15, 2020 as a



                                           1
      Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 2 of 15



motion to reconsider its denial. (DCD 228.) The government resists this

reconsideration.

       2.     The burden is on defendant to show that he is entitled to compassionate

release under 18 U.S.C. § 3582(c)(1)(A). United States v. Dembry, No. 3:06-cr-0587,

Document 125, at 5 (S.D. Ia. Mar. 28, 2020) (Jarvey, C.J.); United States v. Heromin,

No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, *2 (M.D. Fla. June 7, 2019).

      3.      The statute, as amended by the First Step Act, permits either the

Director of the Bureau of Prisons or the defendant to file a motion for a reduced term

of imprisonment. 18 U.S.C. § 3582(c)(1)(A); see First Step Act, PL 115-391, Dec. 21,

2018, 132 Stat. 5194, 5239.

      4.      A defendant may file such a motion, however, only after he “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A); 28 C.F.R. § 571.61 (describing initiation of request for

compassionate release).

      5.      In January 2019, Defendant previously asked the warden to grant him

compassionate release, but that request did not reference COVID-19 concerns. “Proper

exhaustion necessarily requires the inmate to present the same factual basis for the

compassionate-release request to the warden.” United States v. Mogavero, No. 2:15-cr-

00074, 2020 WL 1853754, at *2 (D. Nev. Apr. 13, 2020) (denying compassionate

release on similar facts); see also United States v. Jenkins, 2020 WL 1872568, at *1 (D.

                                           2
      Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 3 of 15



Neb. Apr. 14, 2020); United States v. Valenta, 2020 WL 1689786, at *1 (W.D. Pa. Apr.

7, 2020). Because BOP has never had an opportunity to consider Defendant’s claims

for compassionate release based on COVID-19, he has not exhausted those claims. At

the hearing on April 20, 2020, Defendant confirmed he had not filed a new request for

compassionate release based on COVID-19 concerns.1

      6.      The Court does not have authority to excuse defendant’s failure to

exhaust administrative remedies, and the COVID-19 pandemic does not change this.

Exhaustion is a statutory requirement created by Congress, and courts cannot re-

write the statute to remove the requirement. See, e.g., Ross v. Blake, 136 S. Ct. 1850,

1857 (2016); United States v. Raia, 954 F.3d 594 (3rd Cir. 2020); United States v.

Goodwin, No. 4:18-cr-00021, Document 156 at 3 (S.D. Ia. April 17, 2020) (Ebinger, J.)

(“[U]nless a defendant complies with the First Step Act’s exhaustion requirement, the

Court lacks authority to grant compassionate release… [and] [t]he COVID-19

pandemic does not and cannot alter the Court’s conclusion on this question of statutory

interpretation.”); United States v. Fuller, No. CR17-0324, 2020 WL 1847751, at *2

(W.D. Wash. Apr. 13, 2020) (“[F]ailure to exhaust administrative remedies is fatal to

a compassionate release provision even in light of . . . COVID-19.”).

      7.      The Supreme Court has recognized exceptions to the exhaustion

requirement, but those exceptions apply only “where Congress has not clearly required




1 Defendant is now also claiming he has medical conditions that were not presented
to the Warden, including a history of asthma, methamphetamine abuse, and an
undiagnosed compromised immune system.
                                          3
       Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 4 of 15



exhaustion.” McCarthy v. Madigan, 503 U.S. 140, 144, 146-48 (1992). In contrast,

“[w]here Congress specifically mandates, exhaustion is required.” Id. at 144. Because

“the compassionate release exhaustion requirement . . . is contained in the statute

itself[, it is] not subject to exceptions not found in the statute.” United States v.

Underwood, Crim. Action No. TDC-18-0201, 2020 WL 1820092, at *3 (D. Md. Apr. 10,

2020).2

       8.     Congress authorized BOP to serve as the first arbiter of all requests for

compassionate release, and it is BOP who best understands how to respond to such

requests in the context of the COVID-19 pandemic. BOP has been planning for a

potential pandemic since January 2020. See infra ¶¶ 26-27.

       9.     As the Third Circuit has explained, given BOP’s efforts and “shared

desire for a safe and healthy prison environment,” and in light of the flood of motions

for release brought on by COVID-19, “strict compliance with § 3582(c)(1)(A)’s

exhaustion requirement takes on added—and critical—importance.” Raia, 954 F.3d at

594.

       10.    Defendant’s failure to exhaust administrative remedies “presents a

glaring roadblock foreclosing compassionate release at this point.” Id.; accord Dembry,

No. 3:06-cr-0587, Document 125, at 1.



         In any case, the only exception possibly applicable here is if waiting to
          2

exhaust remedies would cause defendant irreparable harm. McCarthy, 503 U.S.
at 147. Defendant has not made such a showing. As of April 27, 2020, there were no
reported cases of COVID-19 at FCI Williamsburg. Defendant has not shown that BOP
is not equipped to handle the pandemic at his prison. He also has not shown that he
is an at-risk individual.
                                        4
      Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 5 of 15



      11.     Setting aside Defendant’s failure to exhaust, his motion also must be

denied because he fails to satisfy the other prerequisites to obtain compassionate

release. Under the statute, this court may reduce a term of imprisonment if defendant

establishes that: (1) “extraordinary and compelling reasons” support a reduction;

(2) the reduction is consistent with the Sentencing Commission’s applicable policy

statements; (3) the factors set forth in 18 U.S.C. § 3553(a) support the reduction; and

(4) the defendant is not a danger to any victim or the community as provided in 18

U.S.C. § 3142(g). 18 U.S.C. § 3582(c)(1)(A); USSG §1B1.13.

      12.     Title 28, United States Code, Section 994(t) requires the Sentencing

Commission to promulgate policy statements describing what qualifies as

“extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”

      13.     Pursuant to section 994(t), the Sentencing Commission issued USSG

§1B1.13 as its policy statement for compassionate release motions. Because any

sentence reduction under 18 U.S.C. § 3582(c)(1)(A) must be consistent with the

Sentencing Commission’s policy statements, section 1B1.13 is binding on this Court.

See Dillon v. United States, 560 U.S. 817, 827 (2010).

      14.     Application Note 1 of USSG §1B1.13 sets forth the “extraordinary and

compelling reasons” that may justify compassionate release. Medical conditions can

constitute “extraordinary and compelling reasons” under USSG §1B1.13, but only if

the defendant is suffering from a terminal illness, or (1) the defendant is suffering

from (a) a serious physical or medical condition, (b) a serious functional or cognitive

                                            5
      Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 6 of 15



impairment, or (c) deteriorating physical or mental health because of the aging

process, and (2) the medical issue “substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” USSG §1B1.13, comment. (n.1).

      15.     “Extraordinary and compelling reasons” also include “a serious

deterioration in . . . health because of the aging process,” but only for those prisoners

65 or older who have served at least ten years or 75% of their sentence. Id.3

      16.     Compassionate release on the basis of a medical condition is “rare” and

“extraordinary.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019);

United States v. Willis, 352 F. Supp. 3d 1185, 1188 (D.N.M. 2019). Many federal

inmates “have medical conditions that make confinement more difficult,” and this

alone is not a basis for relief. United States v. Malone, 2019 WL 3337906, at *2 (W.D.

Va. July 25, 2019). Defendant has not demonstrated he falls within the category of

defendants who present an “extraordinary and compelling” medical reason for

compassionate release.

      17.     This Court has previously found that Defendant does not have a

terminal illness. (DCD 227.) Defendant is 43 years old. He has not submitted medical

evidence suggesting he is suffering from a serious physical or medical condition,



       3Application Note 1 also contains two other “extraordinary and compelling
reasons”—certain family conditions and other circumstances that the Director of the
BOP has determined to be “extraordinary and compelling” (which are listed in BOP
Program Statement 5050.50, which is available at https://www.bop.gov/
policy/progstat/ 5050_50_EN.pdf). Neither of these “reasons” are applicable to
defendant’s case.
                                        6
      Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 7 of 15



serious functional or cognitive impairment, or a deterioration in physical or mental

health due to aging. Although Defendant does have lasting complications from a prior

leg surgery, it is not enough and does not indicate that he is enduring an

“extraordinary and compelling” medical condition. See, e.g., United States v. Clark,

Crim. Action No. 17-85-SDD-RLB, 2020 WL 1557397, at *2 (M.D. La. Apr. 1, 2020)

(denying release to 67-year old prisoner, who was in the “high-risk” age group for

COVID-19 and had a history of high blood pressure, high cholesterol, and sleep apnea);

United States v. Gileno, No. 3:19-cr-161, 2020 WL 1307108, at *4 (D. Conn. Mar. 19,

2020) (denying release to inmate suffering from medical issues related to previous

back injury).

       18.      In Defendant’s brief, Defendant now claims that he has asthma based

on one line in his 2005 pre-sentence report. (DCD 235 at 5; PSR ¶ 123 (diagnostic

impressions included “asthma by history.”).) In that same presentence report,

Defendant denied a history of chronic medical conditions, and was not prescribed any

medications to treat asthma. (PSR ¶ 121.) A review of the past year’s medical records

confirm Defendant is not currently suffering from asthma. (Gov. Ex. 1.) In fact, as

recently as March 2020, Defendant denied having any respiratory symptoms and an

exam confirmed the same. (Id. at 114.) Regardless, Defendant has done nothing to

show his alleged asthma is a severe medical condition requiring release, and other

courts have ruled that it is not. See Gileno, 2020 WL 1307108, at *3. Nor does




                                          7
      Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 8 of 15



Defendant’s past use of methamphetamine qualify as an extraordinary and

compelling medical condition.4

      19.      Even assuming defendant is suffering from a serious medical condition,

he still fails to satisfy the “extraordinary and compelling” standard because he has not

shown that the condition “substantially diminishes” his ability to provide self-care in

the corrections environment, or that he is not expected to recover from the condition.

See 18 U.S.C. § 3582(c)(1)(A). Indeed, his medical conditions have been addressed and

managed during his time at FCI Williamsburg up to this time.

      20.      Ordinarily, the foregoing would end the analysis. But Defendant claims

that his medical conditions, when coupled with the COVID-19 pandemic, rise to the

level of “extraordinary and compelling reasons.”

      21.      The COVID-19 pandemic, however, does not change the conclusion that

defendant’s motion should be denied. “[T]he mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” Raia, 954

F.3d at 594.

      22.      Rather, for a defendant to obtain compassionate release based on a

medical condition that, standing alone, would not rise to the level of “extraordinary



4 In an email to the Court on April 25, 2020, defense counsel now also claims
Defendant has an undiagnosed low white blood cell count. This medical condition was
not alleged in the original motion, presented to the Warden, nor can it be shown by
Defendant that it is a severe medical condition requiring release.
                                          8
      Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 9 of 15



and compelling reasons” he must show: (1) a medical condition (not a condition

generally applicable to many prisoners, such as advanced age) that puts him at an

increased risk of harm in the event he contracts COVID-19, and (2) a “particularized

risk” that defendant is more likely to contract COVID-19 at the facility in which he is

housed than if released. United States v. Moskop, No. 11-CR-30077, 2020 WL 1862636,

at *1-*2 (S.D. Ill. Apr. 14, 2020); United States v. Gillis, No. 14-cr-00712, 2020 WL

1846792, at *3 (C.D. Cal. Apr. 9, 2020); see, e.g., Korn, 2020 WL 1808213, at *6-*7

(denying release even though defendant’s “medical conditions place him at increased

risk of contracting and succumbing to COVID-19,” and the forty COVID-19 cases at

defendant’s facility, because there was no evidence BOP was unable to “guard against

or treat” the virus).

       23.    Because Defendant cannot satisfy either prerequisite, the Court should

deny his motion.

       24.    Defendant has not shown that he is at high risk of COVID-19 under the

CDC guidelines, or that there is any transmission at FCI Williamsburg. His general

concerns about COVID-19 do not justify release. See Korn, 2020 WL 1808213, at *6;

Gillis, 2020 WL 1846792, at *3; see Carter v. Santa Fe Adult Detention Ctr., No. CV

20-00271, 2020 WL 1550888, at *2 (D.N.M. Apr. 1, 2020).

       25.    Even assuming Defendant may be more susceptible to COVID-19, he

has not shown that BOP’s plan “is inadequate to manage the pandemic” within FCI

Williamsburg or that the facility is unable to treat him. Gileno, 2020 WL 1307108, at

*4. Courts should deny motions for release, even for inmates “at extremely high risk

                                           9
     Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 10 of 15



to contract COVID-19,” where the defendant has failed to show that the facility’s

response to the virus was inadequate, or failed to show “any particularized risk” to

himself. See United States v. Ciccone, 2020 WL 1861653, at *3 (N.D. Ohio Apr. 14,

2020); Moskop, 2020 WL 1862636, at *1-*2; see also Korn, 2020 WL 1808213, at *6

(denying release, despite pandemic, where defendant’s serious heart condition was

“essentially the same as when he arrived” at the prison).

      26.    BOP has been devoting all available resources to protecting inmates

from COVID-19 and has been planning for a potential pandemic since January 2020.

BOP has since taken measures to mitigate the risk of transmission, including by

limiting social visits to and tours of facilities, suspending inmate movements,

screening inmates and staff, and prioritizing home confinement of inmates. Federal

Bureau of Prisons COVID-19 Action Plan, Fed. Bureau of Prisons (Mar. 13, 2020, 3:09

PM), https://www.bop.gov/resources/news/ 20200313_covid19.jsp; Memorandum from

Attorney General William Barr to Director of BOP (Mar. 26, 2020), available at

https://www.justice.gov/file/1262731/download.

      27.    Since March, BOP has increased home confinement by over 40%, and on

April 3, the Attorney General exercised emergency authority under the CARES Act to

increase home confinement further.5 Update on COVID-19 and Home Confinement,



       5In deciding whether to move a prisoner to home confinement, BOP considers
numerous factors, including (1) the age of the prisoner; (2) the vulnerability of the
prisoner to COVID-19; (3) the security level of the facility in which the prisoner is
located; (4) the prisoner’s score under Prisoner Assessment Tool Targeting Estimated
Risk and Needs; (5) the prisoner’s crime of conviction and danger to the community;
and (6) the prisoner’s reentry and travel plan. BOP’s goal is to perform an
                                           10
       Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 11 of 15



Fed.   Bureau    of   Prisons   (Apr.   5,   2020,   6:40   PM),    https://www.bop.gov/

resources/news/20200404_covid19_home_confinement.jsp;              Memorandum      from

Attorney General William Barr to Director of BOP (Apr. 3, 2020), available at

https://www.justice.gov/file/1266661/download.

       28.    Although the COVID-19 pandemic is certainly a crisis, Defendant does

not offer extraordinary and compelling reasons why this circumstance justifies his

early release. He also has not shown that he is more likely to contract COVID-19 at

FCI Williamsburg than if released. Defendant’s motion should be denied on these

grounds alone.

       29.    The 18 U.S.C. § 3553(a) factors also weigh against granting

compassionate release. Defendant is a recidivist methamphetamine dealer who used

firearms in furtherance of his drug-trafficking. He was previously sentenced in 1998

in the District Court for the Southern District of Iowa for possession with the intent

to distribute methamphetamine. (PSR ¶ 100.) During that prior methamphetamine

offense, a firearm and over $11,000 were seized from the vehicle Defendant was

traveling in, along with nine boxes of ammunition from Defendant’s vehicle. (Id.)

Defendant served a period of incarceration and was discharged from supervised



individualized assessment of each prisoner to determine whether he or she should be
transferred to home confinement. See supra Memorandum from Attorney General
William Barr to Director of BOP (Mar. 26, 2020).

      In addition, BOP’s pre-existing authority to move prisoners to home
confinement continues to apply. See 18 U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g). And
BOP is also using its furlough authority under 18 U.S.C. § 3622, although its focus is
on home confinement.
                                          11
     Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 12 of 15



release in 2001. Then, starting at least as early as March 2004, Defendant possessed

to distribute or distributed at least 20 pounds of methamphetamine. (PSR ¶ 8.) He

also admitted to possessing two firearms in furtherance of his drug trafficking; one on

July 20, 2005 (Count 5; PSR ¶¶ 43-51), and a second on October 20, 2005, which he

admitted he discharged (Count 15). (Id.) Five different individuals saw Defendant

with a gun during Defendant’s methamphetamine dealings. (PSR ¶¶ 18, 21, 30, 33,

37, 39, 53, 56, 58.) On August 3, 2005, Defendant questioned a confidential informant

as to why s/he went to Des Moines, presumably because Defendant believed the

individual had been cooperating with law enforcement, all while loading bullets into

a handgun. (PSR ¶ 53.) Given Defendant’s possession of weapons and the fact that he

had previously stated that he intended to use firearms against others, including law

enforcement, significant safety precautions were taken during an October 20, 2005

search warrant at Defendant’s residence. (PSR ¶ 59.) During the warrant, Defendant

hid under his pickup truck with an SKS rifle, which he used to shoot at law

enforcement. (PSR ¶ 60; DCD 77 at 25.) He further resisted arrest, requiring officers

to use a Taser three times to subdue Defendant. (Id.) His sentence of incarceration

reflects the seriousness of his offense and Defendant’s history and characteristics.

       30.    Defendant is also a danger to the community. Defendant’s repeated use

and possession of firearms during drug trafficking crimes demonstrates that he is a

danger to the community.        Defendant was willing to shoot a firearm at law

enforcement when law enforcement attempted to place him under arrest. Even after



                                          12
      Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 13 of 15



discharging the rifle, Defendant continued to physically resist arrest. This factor

weighs in favor of denying Defendant’s reconsideration request.

       31.    In this Court’s denial of compassionate release, it noted that any relief

would be premature because even if the First Step Act applied retroactively to

Defendant’s multiple § 924(c) counts of conviction, Defendant would still face 210

months in prison. (DCD 227 at 11.) This is incorrect—he would face a much higher

sentence. Defendant’s sentence under current law would be 150 months on Counts 1

and 4, a consecutive 60 months on Count 5, and a consecutive 120 months on Count

15 (because the firearm was discharged), for a total of 330 months. Even in the case

of only one § 924(c) count of conviction, Defendant’s sentence would be 150 months

on Counts 1 and 4, and a consecutive 120 months on Count 15, for a total of 270

months. In any case, the Court should not grant release based on supposed sentencing

disparities caused by the stacking of § 924(c) counts. Whether a statute applies

retroactively is a matter for Congress to decide. In the First Step Act, Congress

decided that the change in penalty for stacked § 924(c) counts would not be

retroactive. This Court should not use the compassionate release statute to override

Congress’s judgment. Defendant has served approximately 174 months. Relief based

on any sentencing disparity is not appropriate.

      32.     Defendant’s claims regarding his exemplary rehabilitative record do not

change the calculus: “Rehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.” 28 U.S.C. § 994(t); USSG §1B1.13, comment

(n.3); (DCD 227 at 9.).

                                          13
     Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 14 of 15



      33.     Defendant also has “failed to provide any evidence that there is a

suitable release residence or provided any release plan to ensure that [he] is properly

monitored,” nor has defendant demonstrated a means of travel to a suitable residence

that is currently available and safe. United States v. Van Dyke, No. 2:15-CR-0025,

2020 WL 1811346, at *3 (E.D. Wash. Apr. 8, 2020).

       Because Defendant has failed to satisfy the requirements of 18 U.S.C.

§ 3582(c)(1)(A), the Court should deny defendant’s motion for compassionate release.

If the Court disagrees, at a minimum, the Court should require defendant to undergo

a 14-day quarantine period and medical clearance prior to release to minimize the

possibility of any spread of COVID-19 from the inmate to the public.


                                        Respectfully submitted,

                                        Marc Krickbaum
                                        United States Attorney

                                        By: /s/ Margaret A. Steindorf
                                        Margaret A. Steindorf
                                        Special Assistant United States Attorney
                                        U.S. Courthouse Annex, Suite 286
                                        110 East Court Avenue
                                        Des Moines, Iowa 50309
                                        Tel: (515) 473-9300
                                        Fax: (515) 473-9292
                                        Email: Margaret.Steindorf@usdoj.gov



CERTIFICATE OF SERVICE

I hereby certify that on April 27, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
                                           14
     Case 4:05-cr-00227-RP-CFB Document 244 Filed 04/27/20 Page 15 of 15



on the parties or attorneys of record by:

     U.S. Mail         Fax       Hand Delivery

 X   ECF/Electronic filing        Other means


UNITED STATES ATTORNEY

By: /s/ Madison Lancaster
        Paralegal Specialist




                                            15
